DETAILED ACTION
	This is the first office action for US Application 16/946,040 for a Large Manipulator With End-Hose Holder.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the detected position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 22, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S57 40066 to Kyokuto Kaihatsu Kogyo Co. (referred to as Kyokuto from hereinafter).  Regarding claim 16, Kyokuto discloses a large manipulator comprising an articulated boom which can be folded out and which includes a plurality of boom segments (3, 4) including a last boom segment (4) having a boom tip (the end of the boom segment).  The boom segments can be pivoted about respective articulation axes relative to an adjacent boom segment at articulation joints (see lines 22-24 of paragraph 02 of the translation).  There is an end hose (17) that is flexible and that is arranged on the last boom segment wherein the end hose is removably coupled to the last boom segment by an end-hose holder (15-23).
The end-hose holder includes a holding bracket (15) arranged on the last boom segment that is configured to be pivotable into a first pivot position, a second pivot 
Regarding claim 17, a shape of the holding bracket is adapted to contour of the last boom segment such that the holding bracket in the third pivot position lies substantially over its entire longitudinal extent against the last boom segment.  Regarding claim 18, the holding bracket is pivotable relative to the last boom segment in only one pivot axis.  Regarding claim 19, there is an actuator (8) configured to pivot the holding bracket relative to the last boom segment (see the last 4 lines of page 1 of the translation).  Regarding claim 22, the holding bracket is three-dimensionally bent and forms a contact surface (one side of the bracket) and a supporting surface (the opposite side from the contact surface) for the end hose.  Regarding claim 27, the holding bracket is able be locked from pivoting on the last boom segment (via pin 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyokuto.  Regarding claim 24, Kyokuto does not specifically disclose the shape of the holding bracket as a rectangular internal contour through which the last boom segment, which has a correspondingly substantially rectangular cross-section, extends in the third pivot position.  However, the specific shape of the holding bracket internal contour and last boom segment cross-section are design preferences that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention based on aesthetic preference.  
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyokuto in view of official notice provided by the Examiner.  Regarding claim 28, Kyokuto does not disclose pivoting of the holding bracket on the last boom segment as remote-controlled. However, the Examiner is providing official notice that it is common in the art to control boom devices via remote control. It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized the well-known method of remote control to control the boom of Kyokuto, for the purpose of controlling the device from a safe distance.
Allowable Subject Matter
Claims 20, 21, 23, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0081154 to Vierkotten et al.
US 2020/0392747 to Henikl et al.
US 5640996 to Schlecht et al.
US 8281811 to Rau
US 5823218 to Schlecht et al.
US 5983447 to Boomgaarden
The above prior art discloses various boom devices and hose supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632